COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Curtis Lee Johnson v. The State of Texas

Appellate case number:     01-11-00352-CR

Trial court case number: 1178448

Trial court:               208th District Court of Harris County

         This case is reinstated on our active docket. Counsel for appellant filed an Anders brief
with this Court in February, 2013, however the brief was rejected and returned to counsel as it
was not in compliance with Texas Rules of Appellate Procedure and our Local Rules. If counsel
still believes there are no arguable points of error, he is ordered to re-file an Anders brief which
complies with the certificate of compliance requirements of TEX. R. APP. P. 9.4(i)(3), and the
signature requirements of 1st Tex. App. (Houston) Loc. R. 4.
        If counsel believes there is merit to the appeal, appellant’s brief under TEX. R. APP. P.
38.6(a) is due within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature:     /s/ Harvey Brown
                     X Acting individually    Acting for the Court


Date: November 7, 2013